Citation Nr: 0336020	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  98-16 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether a July 1955 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for the residuals of an injury to the right knee.

2.  Whether a November 1985 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for the residuals of a head injury, including a 
seizure disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a right knee injury.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for the 
residuals of a head injury, to include a seizure disorder.

(The issue of entitlement to waiver of recovery of an 
overpayment of pension benefits in the amount of $4312.00 
will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran had active service from November 3, 1954, to 
February 9, 1955.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a November 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

In a July 1955 rating decision the RO initially denied 
entitlement to service connection for the residuals of a 
right knee injury.  The veteran was notified of that decision 
and did not appeal, and that decision is final.  38 U.S.C. 
§ 709 (1952); Veterans Regulation No.2(a), Pt. II, Par. III, 
and Department of Veterans Affairs Regulation 1008 (effective 
January 25, 1936 to December 31, 1957).  The veteran again 
sought entitlement to service connection for the residuals of 
a right knee injury, and in an August 1995 rating decision 
the RO again denied entitlement to service connection for 
that disorder.  The veteran was notified of the August 1995 
decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (1995).  
Thereafter, the veteran submitted additional evidence in an 
attempt to reopen his claim.  In the November 2000 rating 
decision the RO found that the additional evidence was not 
new and material, and the current appeal on that issue 
ensued.

With regard to the issue of entitlement to service connection 
for the residuals of a head injury, to include a seizure 
disorder, in a November 1985 rating decision the RO denied 
entitlement to service connection for the residuals of a head 
injury, including a seizure disorder.  The veteran requested 
reopening of that claim on multiple occasions, and each time 
the RO determined that new and material evidence had not been 
submitted to reopen the claim.  The most recent determination 
occurred in November 1993.  The veteran was notified of the 
November 1993 determination and did not appeal, and that 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (1993).  The veteran again sought reopening, the RO 
found that the additional evidence was not new and material, 
and the current appeal was initiated.

The veteran provided testimony before the undersigned at a 
hearing in March 2003.  A transcript of that hearing has been 
prepared, and is of record.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for the 
residuals of a right knee injury in July 1955, and that 
decision became final in the absence of an appeal.

2.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the July 1955 decision.

3.  The RO again denied entitlement to service connection for 
the residuals of a right knee injury in August 1995, and that 
decision became final in the absence of an appeal.

4.  The evidence submitted subsequent to the August 1995 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
not, however, material, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran incurred a right knee injury during service, and it 
need not be considered in order to fairly decide the merits 
of his claim.

5.  In a November 1985 rating decision the RO denied 
entitlement to service connection for the residuals of a head 
injury, including a seizure disorder, and that decision 
became final in the absence of an appeal.

6.  The veteran has failed to raise a valid claim of clear 
and unmistakable error in the November 1985 decision.

7.  In November 1993 the RO again denied entitlement to 
service connection for the residuals of a head injury, 
including a seizure disorder, and that decision became final 
in the absence of an appeal.

8.  The evidence submitted subsequent to the November 1993 
decision is new, in that it is not cumulative and was not 
previously considered by decisionmakers.  The evidence is 
not, however, material, because it does not bear directly and 
substantially on the issue on appeal, that being whether the 
veteran incurred a head injury during service, and it need 
not be considered in order to fairly decide the merits of his 
claim.


CONCLUSIONS OF LAW

1.  The July 1955 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
right knee injury is final, and that decision was not clearly 
and unmistakably erroneous in denying entitlement to service 
connection for the residuals of a right knee injury.  
38 U.S.C. § 709 (1952); 38 U.S.C.A. § 5109A (West 2002); 38 
C.F.R. § 3.105(a) (2002); Veterans Regulation No.2(a), Pt. 
II, Par. III, and Department of Veterans Affairs Regulation 
1008 (effective January 25, 1936 to December 31, 1957).

2.  The August 1995 rating decision in which the RO denied 
entitlement to service connection for the residuals of a 
right knee injury is final, new and material evidence has not 
been submitted, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. §§ 3.104, 20.1103 (2002).

3.  The November 1985 rating decision in which the RO denied 
entitlement to service connection for the residuals of a head 
injury is final, and that decision was not clearly and 
unmistakably erroneous in denying entitlement to service 
connection for the residuals of a head injury.  38 U.S.C. 
§ 4005(c) (1982); 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. 
§§ 19.129, 19.192 (1985); 38 C.F.R. § 3.105(a) (2002).

4.  The November 1993 decision in which the RO denied 
entitlement to service connection for the residuals of a head 
injury is final, new and material evidence has not been 
submitted, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); 38 C.F.R. § 3.156 (2001); 
38 C.F.R. § 20.1103 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since shortly after his separation from service, the veteran 
has sought entitlement to service connection for the 
residuals of injuries that purportedly occurred as the result 
of a motor vehicle accident in November 1954.  Service 
connection was denied because the most probative evidence 
indicated that the claimed motor vehicle accident did not 
occur or, if it did occur, the veteran did not incur any 
chronic residuals of injuries from the accident.

He has argued two different theories in asserting that 
service connection should now be granted.  He claims that 
prior decisions in which the RO denied service connection for 
the residuals of a right knee injury (July 1955) and the 
residuals of a head injury, including a seizure disorder 
(November 1985), were clearly and unmistakably erroneous.  On 
the other hand, he asserts that new and material evidence has 
been submitted to reopen both claims, and that the evidence 
now of record supports the grants of service connection.  See 
Flash v. Brown, 8 Vet. App. 332 (1995) (claims of clear and 
unmistakable error in prior decisions, and claims to reopen 
based on receipt of new and material evidence, are mutually 
exclusive methods for establishing service connection).

Factual and Procedural Background

As noted in the Introduction, the veteran served on active 
duty for approximately 98 days.  According to his service 
medical records, no abnormalities were noted on entering 
service other than pes planus and a scar on the tip of the 
left index finger.  The service medical records, including 
the January 1955 separation examination, are silent for any 
complaints or clinical findings regarding an injury to the 
head or either lower extremity, or a motor vehicle accident.

The veteran underwent a neuropsychiatric evaluation in 
November 1954, after having been in basic training for 11 
days, which was characterized as being an "[e]valuation for 
Air Force enlistment."  The veteran had no complaints at the 
time of the examination, he was not having any problems with 
his training, and he had no idea why he was being examined.  
The psychiatrist noted that the veteran had quit school in 
the 8th grade at the age of 16 years, but that his history 
was otherwise unremarkable.  On examination he was somewhat 
dull in his responses, and had difficulty answering most 
general information questions.  He denied any difficulty 
following the instructions he received in training, and 
denied having received any complaints about his performance.  
The evaluation resulted in a diagnosis of probable borderline 
intelligence, but no psychiatric impairment was found.  The 
examiner recommended that the veteran continue his military 
career unless there was some counter indication by another 
service component.

The veteran's discharge certificate shows that when he was 
separated from service he had no time lost, but he had been 
given 16 days of excess leave to be collected at discharge.

A claim for VA compensation benefits was initially submitted 
in March 1955, and signed by the veteran's mother.  The 
application indicates that the veteran was claiming 
entitlement to compensation benefits for "Dec 54, injury to 
knee.  So severe that I was discharged."  He did not make 
any reference to an injury to his head, nor did he explain 
under what circumstances the knee injury occurred.  In 
conjunction with that claim the RO requested copies of the 
veteran's claimed treatment records for a right knee injury 
from the base hospital at Parks Air Force Base, and was 
informed in March 1955 that a search of the hospital's files 
failed to reveal any records of treatment pertaining to the 
veteran.

The RO asked the veteran to submit evidence regarding the 
claimed knee injury, to which he responded in a June 1955 
letter that the treatment for his knee consisted of an 
evaluation he had undergone in January 1955 at the Mental 
Hygiene Clinic, which was conducted by a Major Carr.

The RO then requested the hospital at Parks Air Force Base to 
provide the records of treatment provided by Major Carr.  In 
June 1955 the registrar of the hospital at Parks Air Force 
Base provided a copy of a January 1955 psychiatric 
evaluation, and stated that no other records, including any 
records from the orthopedic clinic, were located.  She also 
stated that Major Carr was a psychiatrist, so that it was 
very unlikely that he had seen the veteran for a knee injury.

The report of the January 1955 psychiatric evaluation 
indicates that the veteran was referred for another 
evaluation by his commanding officer due to his difficulty in 
adjusting to basic training.  He had demonstrated immaturity 
and a dependency on others to successfully respond to the 
demands of military life and basic training.  The veteran 
reported that although he had difficulty learning to march, 
he had no other problems with his training.  The psychiatrist 
found that the veteran had a very unstable family situation, 
including the recent divorce of his mother and stepfather, 
his mother's illness, and having responsibility for three 
younger siblings.  Since entering the Air Force in early 
November 1954, the veteran had been emotionally labile and 
prone to cry whenever he was corrected.  On examination the 
psychiatrist found that he was extremely immature, 
emotionally labile, and slow-thinking.  His intelligence 
appeared to be slightly below average, but not of the 
defective level.  The evaluation resulted in a diagnosis of a 
passive dependency reaction, chronic, severe, manifested by 
extreme dependency upon authoritarian figures, emotional 
lability, and marked immaturity.  The psychiatrist also 
determined that the disorder was not incurred in the line of 
duty because it existed prior to service.  The examiner 
recommended that the veteran be administratively separated 
from service due to having insufficient emotional resources 
to properly adjust to military life.

Based on the evidence shown above, in the July 1955 rating 
decision the RO denied entitlement to service connection for 
an injury to the right knee, as well as the passive-
dependency reaction.  The RO denied service connection for 
the residuals of a right knee injury because there was no 
evidence in the service department records of the veteran 
having incurred a knee injury.  The RO also denied service 
connection for the passive-dependency reaction on the basis 
that it was a constitutional or developmental disability not 
subject to service connection.

In a March 1983 statement, made more than 28 years following 
his separation from service, the veteran initially reported 
having been involved in a motor vehicle accident while in 
service.  He then stated that he was riding in a Jeep with an 
officer, which was involved in an accident with a truck, 
causing injury to his left leg.  He reported that the leg was 
casted while he was in service, that the knee injury caused 
his separation from service, and that the cast was removed 
after he returned home.

The veteran claimed entitlement to nonservice-connected 
pension benefits in November 1983.  In conjunction with that 
claim he submitted a September 1983 medical report from his 
VA physician.  In that report the physician stated that the 
veteran had been admitted to the VA Medical Center (MC) in 
February 1983 due to periodic loss of consciousness occurring 
about once a month for the previous 18 months.  Results of 
diagnostic studies were consistent with a seizure disorder, 
he was given Dilantin, and he continued to be followed in the 
seizure clinic.  

The veteran underwent a VA psychiatric evaluation in January 
1984, which included psychological testing.  He then reported 
that he stopped working in 1981 due to seizures.  He also 
reported that he had been separated from service due to a 
family hardship.  The psychological testing resulted in the 
following profile:  middle to low average intellectual 
functioning; a possibility of organic brain dysfunction; a 
personality profile encompassing chronic neurotic-like 
complaints, probably indicative of schizophrenia; complaints 
of physical ailments for which no physical cause could be 
found; and anxiety.  The psychologist found, based on the 
results of the testing, that a chronic psychiatric process 
accounted for much of the marginal social and vocational 
adjustment the veteran had made.

In conjunction with a January 1984 medical examination, the 
veteran's only musculoskeletal complaint consisted of a 
reported sprain to the left ankle in 1981.

According to the VA treatment records the veteran continued 
to receive treatment for a seizure disorder, etiology 
undetermined, under fair control.  A March 1984 treatment 
record indicates that he was a poor historian, in that his 
memory was not very good.  He then reported having been 
involved in a motor vehicle accident in 1960, but that his 
seizures had started only a few years prior to March 1984.

The veteran initially claimed entitlement to service 
connection for psychiatric problems in April 1984, apparently 
based on a recommendation from his VA physician.  He asserted 
that, at the very least, his time on active duty had 
aggravated his psychiatric problems.

In a January 1985 application the veteran reported having 
problems with his leg, knee, and ankle (he did not specify 
the right or left lower extremity).  He stated that he had 
received treatment for the ankle and mental problems in 
December 1954 or January 1955 at Parks Air Force Base.

During an April 1985 VA neuropsychiatric examination the 
veteran reported having been separated from service due to 
problems with his leg (he did not specify which leg).  He 
also reported having had seizures during service.  The 
examination resulted in a diagnosis of an organic mental 
disorder, etiology secondary to etiology of the seizure 
disorder.  Psychological testing revealed results similar to 
those shown in January 1984, and the psychologist described 
the veteran as chronically marginally functioning, with 
borderline intelligence, the possibility of some mild organic 
brain damage, and a chronically disordered level of 
psychological functioning.

The veteran also underwent a VA neurology examination in 
April 1985, which was conducted by his regular treating 
physician.  The physician noted that the veteran was 
receiving ongoing medication for seizures, of unknown 
etiology.  The physician also stated that although the 
veteran had been given a diagnosis of organic brain syndrome 
by the Mental Health Clinic, he strongly disagreed with that 
diagnosis.  He found that although the veteran did not 
demonstrate any obvious psychotic symptoms, his overall 
behavior was consistent with a mild form of schizophrenia.  
He also found that the veteran was not motivated to be 
employed or to improve his life, but was only interested in 
obtaining disability benefits.

During an April 1985 VA orthopedic examination the veteran 
reported having problems with his left leg since he was 
separated from service.  His first documented treatment for 
the complaint was in 1981, when he was treated for left knee 
patellar bursitis.  An X-ray study was normal, and the 
orthopedist found that the complaints pertaining to the left 
leg were due to referred pain from his back.

In September 1985 the veteran initially asserted that his 
seizures were due to a head injury that he incurred as the 
result of a Jeep accident in service.  He then claimed to 
have injured the right ankle in the accident.

Based on the evidence shown above, in the November 1985 
rating decision the RO denied entitlement to service 
connection for the residuals of a head injury, including a 
facial scar and a seizure disorder.  The RO also denied 
entitlement to service connection for a sprained right ankle 
and heel.  The RO denied service connection on the basis that 
the service medical records did not show that the veteran had 
been involved in a Jeep accident, or that he had incurred any 
of the claimed injuries in service.

During a January 1986 neurology evaluation, which was 
apparently conducted in conjunction with his claim for Social 
Security disability benefits, the veteran reported having had 
seizures since 1955, at which time he was involved in a Jeep 
accident and incurred a head injury.  The evaluation resulted 
in a diagnosis of a chronic convulsive disorder, which may 
have been traumatic in origin, although unclear.

In a February 1986 rating decision the RO found that the 
veteran was permanently and totally disabled for nonservice-
connected pension purposes.  He was found to be permanently 
and totally disabled based primarily on the diagnosis of a 
seizure disorder, and an organic mental disorder with 
passive-aggressive reaction.

In a January 1990 statement the veteran again claimed 
entitlement to service connection for the residuals of an in-
service motor vehicle accident.  He asserted that the 
accident, which occurred in January 1955, caused a head 
injury requiring 200 stitches, a broken right arm, and an 
injured right knee, for which he was treated at the base 
hospital.  He claimed that his seizures were due to the in-
service head injury.

In an October 1991 statement the veteran reported having been 
separated from service due to a seizure disorder.

The veteran's mother submitted an affidavit in August 1992 in 
which she stated that the veteran was walking on crutches 
when he was separated from service due to a broken left leg, 
and that he then had a broken arm and a seizure disorder.  
She also stated that he had been treated by the VA medical 
center (MC) in Des Moines, Iowa, in 1955, and that he 
received pension benefits in 1957.  The RO requested the 
veteran's treatment records from the Des Moines VAMC for 
February 1955 to December 1956, but none could be located.

The RO requested records from the National Personnel Records 
Center (NPRC) of the veteran's treatment at the Parks Air 
Force Base hospital for injuries resulting from a Jeep 
accident, at which time he was assigned to the 3278th Supply 
Squadron.  In a November 1992 response the NPRC indicated 
that the veteran's service medical records, if they were at 
the NPRC in 1973, would have been destroyed in the fire at 
that facility.

In January 1993 the veteran submitted a partial medical 
report from Associated Counseling & Therapy Services 
indicating that he was evaluated in January 1991 to determine 
his eligibility for Social Security disability benefits.  He 
then reported having incurred a head injury, with a resulting 
seizure disorder.  He stated that the injury, which was 
caused by a Jeep accident while in service in 1955, had 
caused a skull fracture and "foreign body penetration" of the 
brain, in that a large piece of glass was removed from his 
brain.  He had skin grafts over the right frontal forehead, 
which were very visible.  He claimed to have received VA 
benefits from 1957 to 1980, when they were terminated, but 
that they were reinstated in 1985.  The examiner noted, 
however, that the veteran was a very poor historian.

The RO again attempted to obtain records pertaining to the 
claimed Jeep accident from the NPRC.  In a June 1993 response 
the NPRC reported that no records could be found without a 
complete description of the unit organization to which the 
veteran was assigned, in that no record of the existence of 
the 3278th Supply Squadron could be located.

Based on the evidence shown above, in November 1993 the RO 
again denied entitlement to compensation benefits, which the 
veteran had claimed for a seizure disorder.  The RO denied 
benefits on the basis that the veteran had not submitted the 
requested information, and that he had, therefore, failed to 
prosecute his claim.

During a July 1994 VA psychiatric examination the veteran 
again reported having been involved in a Jeep accident while 
in service, resulting in a very severe head injury and his 
discharge from service.  The examiner noted, however, that 
the veteran's claims file was not available for review.  The 
examination resulted in a diagnosis of an organic anxiety 
disorder, with past head trauma and grand mal epilepsy.

The veteran also underwent a VA medical examination in July 
1994, during which he reported having had knee pain for the 
previous 20 years.  An X-ray study showed moderate 
degenerative arthritis in both knees.

In January 1995 the veteran submitted a letter that his 
mother received from the 3278th Basic Military Training 
Squadron, dated in March 1955.  That letter indicates that 
the signatory was responding to the request from the 
veteran's mother for information about an injury to his knee.  
The letter shows that on separation from service all of the 
veteran's records were forwarded to higher headquarters in 
Washington, D.C., and that no information could be provided.  
The letter was submitted to the RO with a request to reopen 
his claim for service connection.

In April 1995 the RO again asked the NPRC to search for 
records pertaining to the alleged Jeep accident at Parks Air 
Force Base from November 1954 to February 1955, at which time 
the veteran was assigned to the 3278th Basic Military 
Training Squadron.  In an August 1995 response the NPRC 
reported that clinical records for the base hospital at Parks 
Air Force Base for 1954 and 1955 failed to include any 
records for the veteran, and that a review of the morning 
reports for the 3278th Basic Military Training Squadron did 
not show that the veteran was, from November 3, 1954, to 
February 9, 1955, listed as sick or hospitalized.  The NPRC 
also searched the records of the Surgeon General, but found 
none pertaining to the veteran.

Based on the evidence shown above, in the August 1995 rating 
decision the RO again denied entitlement to service 
connection for the residuals of a right knee injury.  The RO 
found that multiple requests to locate additional records 
pertaining to any treatment the veteran received during 
service were all negative, and that there was no evidence to 
show that the veteran had incurred any injury to the right 
knee, including degenerative arthritis, during service.

The veteran's representative submitted an additional report 
from the NPRC, which was dated in July 1998.  That report 
indicates that if the veteran's service medical records were 
at the NPRC in July 1973, they would have been destroyed in 
the fire at that facility.  The NPRC also reported that the 
veteran's active duty records could not be reconstructed, and 
that his name did not appear in the clinical records for 
Parks Air Force Base.  The NPRC indicated "[T]he accident 
occurred off base, automobile, he may have been seen at 
clinic, but those would be part of active duty records."  
Attached to the report from the NPRC was a copy of the 
morning report for the 3278th Basic Military Training 
Squadron for February 10, 1955, showing that, in terms of 
assigned personnel, the veteran had been administratively 
discharged in January 1955.

In November 1998 the veteran submitted a March 1992 letter 
from his attorney to the Social Security Administration (SSA) 
regarding his claim for benefits from that agency.  The 
letter indicates that the veteran suffered from organic 
mental impairments, including a seizure disorder, that arose 
from a head injury that he incurred in a Jeep accident in 
1955.  The attorney also stated that the veteran incurred a 
second head injury in 1961, which aggravated the seizure 
disorder.

In November 1998 the veteran also submitted a February 1985 
medical report in which the physician stated that he had 
treated the veteran at the VAMC in January-February 1983 for 
a seizure disorder and a left leg disorder (not otherwise 
defined).  The physician stated that, by history, the seizure 
disorder and left leg problems resulted from an in-service 
Jeep accident.

In a statement received in December 1998, the veteran 
requested reopening of his claims for service connection.  He 
also claimed that prior decisions were clearly and 
unmistakably erroneous in denying service connection for the 
residuals of injuries to the right knee and the head.  His 
specific allegations will be addressed below.

In conjunction with the December 1998 claim the veteran 
submitted a copy of a March 1992 letter from his local 
representative to the state representative, regarding the 
RO's finding in October 1991 that his service medical records 
were negative for a seizure disorder.  The representative 
reiterated the veteran's contention that he received a severe 
head injury at Parks Air Force Base in 1955, when a Jeep in 
which he was riding collided with a tank.  The veteran was 
purportedly hospitalized for the injury prior to discharge, 
and was awarded compensation benefits for a seizure disorder 
from 1957 to 1980.  He claimed that the compensation benefits 
were terminated in 1980 without notification.

He also submitted copies of the morning reports for the 
3278th Basic Military Training Squadron for November and 
December 1954.  The November 21 report shows that, in terms 
of assigned personnel, the veteran was put on 10 days of 
extended emergency leave effective November 20, 1954.  The 
section of the morning report relevant to assigned personnel 
also indicates "[f]or Remarks pertaining to sickness see 
Attached EFD Report."  There was, however, no "EFD Report" 
attached to the copy of the morning report provided by the 
NPRC.  The veteran was given an additional 10 days of 
extended leave effective November 30, 1954.  The morning 
report for December 6, 1954, shows that he was given five 
days extended leave effective December 10, 1954.  That 
morning report also includes the annotation "[f]or Remarks 
pertaining to sickness see Attached EFD Report," but no EFD 
report was included.  The December 16, 1954, morning report 
indicates that the veteran had then been on 25 days of 
extended emergency leave.  

The veteran contends that the EFD reports, which were 
supposed to be attached to the morning reports, would show 
that he was given emergency leave due to sickness.  His 
representative tried to obtain copies of the EFD reports, but 
the NPRC subsequently reported (July 2000) that the EFD 
Reports were discontinued in 1951, and that a search of the 
morning reports for the 3278th Training Squadron resulted in 
no reports of sickness or hospitalization for the veteran.  
The NPRC did find an Excused From Duty Report for November 
22, 1954, but the veteran was not listed in the report.

A January 1992 decision by an SSA Administrative Law Judge, 
which the RO received in December 1998, shows that the 
veteran was awarded disability benefits from that agency due 
to a seizure disorder arising from an accident in1955, which 
was aggravated by an additional accident in 1961.  That 
finding was based on the testimony of a medical expert, who 
also found that the seizures began in the 1960s.  The 
decision does not reference any evidence or clinical findings 
relied upon by the "medical expert" in reaching those 
conclusions.

The veteran submitted statements from three individuals, 
dated in December 1998, who had known him in the 1950s and 
1960s.  They stated that they had worked with the veteran in 
the late 1950s to the early 1960s, and that he had told them 
about being involved in a motor vehicle accident while he was 
stationed in California.  In addition to the documents 
described above, the veteran submitted copies of the evidence 
that was previously considered by the RO.  

The veteran submitted additional evidence in February 1999.  
That evidence included an undated order of the SSA 
Administrative Law Judge.  In that order the judge referenced 
a medical examination report indicating that the veteran 
suffered impairments in memory and intellectual functioning 
due to a head injury or years of sensory deprivation, and 
that because the veteran had suffered a severe head injury, 
the impairments could be due to organic brain damage.

The evidence also included VA treatment records documenting 
the treatment that the veteran received from 1983 to 1986 for 
various disorders, including a cognitive impairment and 
seizures.  A February 1983 treatment record indicates that 
the veteran was then treated for "blackout spells."  A June 
1985 neurology evaluation resulted in the conclusion that it 
was difficult to ascertain whether the veteran was telling 
the truth regarding the occurrence of seizures, in that the 
psychiatric overlay made his history unrealistic.

He was hospitalized in August 1985 due to complaints of 
seizures.  On being admitted he reported having had a history 
of seizures and blackout spells since 1955, when he was 
involved in a Jeep accident.  He also reported having taken 
Dilantin from 1955 until 1971, when he discontinued taking 
it.  He had no "attacks" from 1971 to 1981, when they 
recurred.  He had taken Dilantin since 1981.  He underwent a 
neurology evaluation while hospitalized, which resulted in a 
diagnosis of a seizure disorder, etiology unknown.

Documents from the SSA Appeals Council indicate that the 
veteran had a mental condition that limited his ability to 
understand the appeals process, due to an organic mental 
disorder.  The Appeals Council referenced the opinion of a 
medical expert showing that the veteran suffered from a 
significant cognitive impairment beginning in October 1973.

In February 2000 the veteran submitted a more complete copy 
of the medical report from Associated Counseling & Therapy 
Services documenting his SSA evaluation.  In addition to the 
information shown above regarding that report, the completed 
report shows that the examiner found the veteran to be 
incapable of managing his benefits due to his memory 
impairment, inability to concentrate and comprehend, rambling 
speech, and impaired judgment.  The examiner concluded the 
report by finding that the veteran sustained a severe had 
trauma in an accident while in the United States Air Force in 
1955.

The veteran provided testimony before the RO Hearings Officer 
in May 2001.  He then described the accident that purportedly 
occurred while he was in service, but was unable to remember 
when it occurred.  He claimed to have incurred a head injury 
when he went through the windshield.  He stated that the head 
wound was stitched, and his leg put in a cast, which he still 
wore when he went home.  He claimed to have been hospitalized 
for 26 days when the injury occurred.  He stated that he 
thought he had injured the right leg, but could not remember 
for sure whether it was the right or the left.  He stated 
that he started having seizures right after he was separated 
from service.  He also stated that he had been involved in a 
motor vehicle accident in 1961, when he injured his head and 
broke his right arm.  He was hospitalized after the accident 
in 1961.

In September 2001 the RO received all of the veteran's VA 
treatment records from the VAMCs in Las Vegas, Salt Lake 
City, Omaha, and Des Moines.  Although the RO requested all 
records back to 1955, the VAMCs reported that they were 
unable to identify any records prior to March 1981.

Those records include the report of a hospitalization from 
March to April 1981 for the treatment of an injury to the 
left knee, which resulted in prepatellar bursitis and 
cellulitis.  The hospital record is significant, in that in 
documenting the veteran's medical history the treating 
physician made no reference to the veteran having seizures.  
Other than childhood illnesses, his only prior 
hospitalization occurred in 1961 and was the result of a 
motor vehicle accident.  In that motor vehicle accident the 
veteran incurred multiple facial lacerations, a fractured 
right arm, and glass through the right eye.  Examination 
revealed scarring on the right side of the forehead and face.  
There was no reference to a seizure disorder, or any accident 
or injury having occurred in service; the veteran denied any 
other trauma.  He also denied having seen any physician for 
20 years.

The veteran was again hospitalized in February 1983 due to 
complaints of fainting spells of one to one and a half years 
in duration.  His medical history was significant for a motor 
vehicle accident in 1961, and the hospitalization in 1981 for 
the knee injury.  Following diagnostic testing he was 
discharged from the hospital with a diagnosis of syncope, 
etiology unknown.  He was again hospitalized after passing 
out, and an electroencephalogram (EEG) in March 1983 was 
consistent with seizure activity.  He was discharged from the 
hospital in March 1983 with a diagnosis of grand mal seizure 
activity, and was prescribed Dilantin.

According to the VA treatment records, the reference to a 
motor vehicle accident having occurred in 1955 was not 
documented until February 1985.  The veteran was then 
evaluated for psychiatric treatment, apparently as a result 
of the VA psychiatric examination conducted in conjunction 
with his claim for VA pension benefits.  During the February 
1985 evaluation the veteran reported having been involved in 
a Jeep accident that resulted in severe head injuries, a 
concussion, and an injury to the left leg.  He stated that he 
was treated by a neurologist for seizures during service.  He 
reported having received a medical discharge, and receiving 
VA benefits for service-connected disabilities until four 
years previously.  He told the psychiatrist that he was 
undergoing the evaluation because he was then appealing the 
termination of his VA benefits.  The psychiatric evaluation 
resulted in a diagnosis of organic brain syndrome, secondary 
to brain trauma in an automobile accident.

During an August 1985 hospitalization the veteran reported 
having been involved in a motor vehicle accident at Parks Air 
Force Base in 1955, as well as the accident in 1961.  When 
evaluating the veteran in August 1985 the VA neurologist 
found that the veteran was a poor historian, and that it was 
difficult to separate the effects of the seizures and 
blackout spells from the history of alcohol abuse and 
psychiatric disorder.

A January 1990 hospital summary indicates that, while the 
veteran was hospitalized to evaluate his seizure medication, 
he reported having incurred a penetrating head injury to the 
right cranium while in service in 1955.  He described the 
injury as going through the windshield of a Jeep, with the 
glass penetrating his brain.  The treating physician then 
noted that they had no old records, and that the veteran was 
a poor historian.  The physician also described an obvious 
facial scar due to the skin graft on the right forehead that 
resulted from the head injury.

July and October 1992 VA treatment records indicate that the 
veteran had a 30 year history of alcohol abuse.  His 
hospitalizations occurred in April 1981 for prepatellar 
bursitis, February 1982 for syncope, March 1983 for seizures, 
January 1990 for seizures, and July 1992 for bursitis.  His 
history of injuries consisted of a head injury in 1955, a 
seizure disorder in 1983, and alcohol abuse in 1981.  In 
terms of any neurological symptoms, he reported having left-
sided weakness since 1955, and epilepsy since 1983.  The July 
1992 treatment records indicate that he had a seizure 
disorder secondary to in-service head trauma.

In addition to the above, the VA treatment records document 
ongoing treatment for the seizure disorder, as well as 
degenerative arthritis in both knees.

The RO requested the veteran's service personnel file from 
the NPRC, but was informed in August 2002 that his personnel 
records were not available and were presumed to have been 
destroyed in the fire in 1973.

In January 2003 the veteran submitted a statement from K.H.  
Mr. H. stated that he served at Parks Air Force Base in 1954, 
and that he remembered an accident occurring in which a woman 
drove through a group of airmen on the main street of the 
base.  He did not remember the date on which this occurred, 
and did not know whether it was the accident claimed by the 
veteran.  The veteran also stated that he did not know, due 
to his memory problems, whether this was the accident causing 
his injuries.

During the March 2003 hearing before the undersigned the 
veteran's representative explained the efforts he had made to 
obtain evidence of the veteran having been involved in a 
motor vehicle accident while in service.  The veteran did not 
provide any information that was not previously of record.

Claims of Clear and Unmistakable Error in Prior Decisions

Generally, the veteran contends that the July 1955 rating 
decision in which the RO denied entitlement to service 
connection for an injury to the right knee was based on clear 
and unmistakable error.  He also contends that a rating 
decision in November 1985, in which the RO denied entitlement 
to service connection for the residuals of a head injury, 
including a seizure disorder, was based on clear and 
unmistakable error.  He contends that it was clear and 
unmistakable error for the RO, in those rating decisions, not 
to find that he had a right knee disorder, an organic brain 
disorder, and a seizure disorder as a result of injuries 
sustained during his period of active service.
The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining the relevant evidence, and finds that the 
provisions of the laws and regulation do not apply to the 
veteran's claim.  See, in general, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5103, 5103A (West 
2002)); 38 C.F.R. § 3.159 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the provisions of the VCAA do not apply 
to a claim based on a previous decision having been the 
result of clear and unmistakable error.  Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc).  The Court found that an 
attempt to obtain benefits based on an allegation of clear 
and unmistakable error "is fundamentally different from any 
other kind of action in the VA adjudicative process."  
Livesay, 15 Vet. App. at 178.  As such, an allegation of 
clear and unmistakable error does not represent a "claim," 
but a collateral attack on a final decision.  The provisions 
of the VCAA, and its implementing regulation, are not, 
therefore, applicable to the adjudication of the issue of 
clear and unmistakable error in a prior, final decision.

In this regard the Board notes that the veteran's 
representative has made extensive efforts to obtain records 
of treatment that the veteran purportedly received at 
multiple VAMCs from 1955 to 1981, without success.  The RO 
requested the VAMCs to provide all their records pertaining 
to the veteran back to 1955, but the VAMCs were unable to 
identify any records prior to March 1981.  The representative 
has also asserted that various records maintained by the 
service department or the California State Police may contain 
evidence of the veteran having been involved in a motor 
vehicle accident in November 1954.  Because VA does not have 
a duty to assist the veteran in developing evidence 
pertaining to a claim of clear and unmistakable error, and 
because the rational conclusion to be reached in light of the 
existing development is that there are no VA treatment 
records prior to March 1981, no more development of these 
issues will be undertaken.
Relevant Laws and Regulations

In the absence of an appeal, a decision of the RO becomes 
final and binding and is not subject to revision on the same 
factual basis in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C. § 709 (1952); 
38 U.S.C. § 4005(c) (1982); 38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. §§ 19.129, 19.192 (1985); 38 C.F.R. § 3.105 (2002); 
Veterans Regulation No.2(a), Pt. II, Par. III, and Department 
of Veterans Affairs Regulation 1008 (effective January 25, 
1936 to December 31, 1957).

The determination of whether a decision was based on clear 
and unmistakable error requires consideration of three 
elements: 1) whether the correct facts, as they were known at 
the time, were not before the adjudicator, rather than a 
disagreement on how the facts were interpreted, or that the 
pertinent statutory or regulatory provisions were incorrectly 
applied; 2) the error must be undebatable and of the type 
that, had it not been made, would have manifestly changed the 
outcome of the case at the time it was made; 3) the 
determination of whether a decision contained clear and 
unmistakable error must be based on the record and law that 
existed at the time the decision was rendered.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).

In order to raise a valid claim of clear and unmistakable 
error, the veteran must specifically indicate what the error 
is and, unless clear on its face, he must also provide 
persuasive reasons why the decision would have been 
manifestly different but for the error.  See Fugo v. Brown, 
6 Vet. App. 40, 44 (1993), en banc review denied Feb. 3, 1994 
(per curium).  If the veteran fails to identify the specific 
error or does not show, assuming his allegations to be true, 
that the outcome of the case would have been manifestly 
different, the claim that a prior decision was based on clear 
and unmistakable error should be denied as a matter of law.  
See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  If the 
veteran raises a valid claim of clear and unmistakable error, 
the question of whether a given decision was based on clear 
and unmistakable error is to be determined based on the facts 
of the case.  See Rivers v. Gober, 10 Vet. App. 469 (1997).
Analysis

As an initial matter, the veteran contends that the prior 
decisions in which the RO denied entitlement to service 
connection for the residuals of injuries to the right knee 
and head did not become final because the veteran lacked the 
mental capacity to understand and exercise his appellate 
rights.  The Court has held, however, that mental capacity is 
not a factor to be considered in determining whether the time 
limit for filing required documentation with VA should be 
extended.  See Barger v. Principi, 16 Vet. App. 132, 138 
(2002).  In order for the time limit for appealing a VA 
decision to be extended based on the doctrine of equitable 
tolling, the veteran must have been exercising due diligence 
in pursuing an appeal, and to have relied on erroneous 
information from VA in not timely perfecting an appeal.  See 
Santoro v. West, 13 Vet. App. 516 (2000); see also Bailey v. 
West, 160 F.3d 1360 (Fed. Cir. 1998).  The evidence does not 
indicate that the veteran initiated an appeal of any prior 
decision, nor did he rely on any information from VA in not 
timely filing an appeal.  The Board finds, therefore, that 
the veteran did not timely appeal the July 1955 or November 
1985 denials of service connection, and that those decisions 
are final.

The representative also argues that the RO erred in not 
considering the veteran's apparent mental problems 
(characterized as "shell shock, battle fatigue, or PTSD") 
when denying his claims due to lack of evidence.  VA does not 
have a heightened duty to assist, however, because of the 
veteran's claimed mental impairment.  See Stewart v. Brown, 
10 Vet. App. 15 (1997).  The representative's assertions are, 
therefore, not relevant in determining whether the veteran 
has raised valid claims of clear and unmistakable error in 
the prior decisions.

In addition, in accordance with the Court's decision in 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991), the 
representative claims that the RO was required to interpret 
the available evidence in the veteran's favor, because his 
records had been destroyed in the fire at the NPRC.  In 
O'Hare, however, the Court found that if the veteran's 
service medical records had been destroyed in the fire at the 
NPRC in 1973, VA has a heightened obligation to explain its 
findings and conclusions and to consider the benefit of the 
doubt rule.  The Court did not find that, in the absence of 
service medical records, VA is required to accept the 
veteran's reported history as sufficient evidence of service 
connection.  In addition, in this case the veteran's service 
medical records were not destroyed in the fire at the NPRC, 
because those records have been in his VA claims file since 
1955.  The representative's arguments are, therefore, without 
merit.

The veteran's representative contends that the prior 
decisions were clearly and unmistakably erroneous because the 
RO failed to request all pertinent information from the NPRC.  
He claims that the reference by the NPRC in the July 1998 
report--"[T]he accident occurred off base, automobile, he may 
have been seen at clinic, but those would be part of active 
duty records," constituted a finding by the NPRC that the 
veteran was, in fact, involved in an automobile accident 
while in service, which occurred off base.  He also 
referenced the morning reports provided by the NPRC and 
asserted that those documents, had they been of record in 
July 1955 or November 1985, would have resulted in a grant of 
service connection.

An allegation that the RO failed to fulfill the duty to 
assist prior to denying service connection for the residuals 
of the claimed in-service motor vehicle accident cannot 
constitute a valid claim of clear and unmistakable error, 
because (1) the claimed error must be outcome-determinative; 
and (2) the finding must be based on the evidence of record 
when the decision was rendered.  See Cook v. Principi, 318 
F.3d 1334, 1344 (Fed. Cir. 2002) (en banc); reh'g denied en 
banc 56 Fed. Appx. 496 (Feb. 3, 2003).  The RO's failure to 
obtain the actual service department records for the 
veteran's period of active duty resulted in only an 
incomplete, not an incorrect, record.  See Caffrey v. Brown, 
6 Vet. App. 377 (1994) (breach of the duty to assist cannot 
constitute clear and unmistakable error because such a breach 
creates only an incomplete, not an incorrect, record).  
Furthermore, one cannot assume that, had the RO obtained the 
records, the outcome of the case would have been manifestly 
different.  The issue of the veteran's entitlement to service 
connection was still dependent on the interpretation of that 
evidence, and any disagreement as to how the evidence was 
interpreted cannot constitute clear and unmistakable error.  
See Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  The RO's 
failure to obtain the additional evidence is not, therefore, 
shown to have been outcome-determinative.

Because the July 1998 report was not of record when service 
connection was denied in July 1955 or November 1985, that 
evidence, and the veteran's assertions regarding that 
evidence, cannot be considered in determining whether the 
July 1955 or November 1985 decisions were clearly and 
unmistakably erroneous.  See Pierce v. Principi, 240 F.3d 
1348 (Fed. Cir. 2001) (only the evidence of record when a 
decision was rendered can be considered in determining 
whether that decision was clearly and unmistakably 
erroneous).

The representative also referenced the neuropsychiatric 
evaluation conducted in November 1954, showing no evidence of 
a psychiatric impairment, and the evaluation conducted in 
January 1955, resulting in a diagnosis of a passive-
aggressive reaction, as indicative of the veteran having 
incurred a serious injury between the two evaluations.  That 
argument, however, pertains to a disagreement on how the 
evidence was interpreted, and does not establish that the 
correct facts, as they were known at the time, were not 
before the adjudicator or that the pertinent statutory or 
regulatory provisions were incorrectly applied.  Those 
assertions do not, therefore, constitute a valid claim of 
clear and unmistakable error in the July 1955 or November 
1985 decisions.

In summary, the veteran or his representative have not shown 
that, based on the evidence of record in July 1955 or 
November 1985, the correct facts were not before the 
adjudicator or that pertinent statutory or regulatory 
provisions were incorrectly applied.  For these reasons the 
Board finds that the veteran has failed to raise a valid 
claim of clear and unmistakable error in the July 1955 or 
November 1985 decisions, and his claim of such is denied as a 
matter of law.  Luallen, 8 Vet. App. at 96.

Request to Reopen Previously Denied Claims

The veteran also contends that new and material evidence has 
been submitted to reopen the claims for service connection 
for the residuals of an injury to the right knee and the 
residuals of a head injury, including a seizure disorder, 
both of which purportedly occurred as the result of a motor 
vehicle accident in November 1954.

The Veterans Claims Assistance Act of 2000

The Board has considered the provisions of the VCAA as they 
pertain to a request to reopen a previously denied claim.  
The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The VCAA is potentially applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but still pending before VA on 
that date.  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002).  The VCAA, however, left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 
38 U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  The VCAA provides that "nothing in 
the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108."  38 U.S.C.A. § 5103A(f) (West 2002).  

According to the revised statute and regulation, if the claim 
for service connection for a particular disability has been 
previously denied, and the veteran is seeking reopening of 
that claim, VA will notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  For claims filed on or after August 29, 2001 (which 
does not include this claim), VA also has a duty to assist 
the veteran in developing existing evidence that may be found 
to be new and material.  If VA determines that new and 
material evidence has been submitted, VA is obligated to 
inform the veteran of the evidence needed to establish 
service connection for the claimed disorder and to assist him 
in obtaining any relevant evidence.  38 C.F.R. § 3.159 
(2002).

Duty to Notify

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

The RO informed the veteran of the evidence needed to 
substantiate his claim in January 2000 by informing him of 
the specific evidence required to substantiate his claim for 
service connection.  The RO also informed him of the 
information and evidence that he was required to submit, and 
the evidence that the RO would obtain on his behalf.  The RO 
instructed him to identify any evidence that was relevant to 
his claim, and to provide signed authorizations for each 
medical care provider so that VA could obtain that evidence 
on his behalf.  The RO informed him that although VA would 
make reasonable efforts to obtain the evidence he identified, 
it was ultimately his responsibility to provide the evidence 
in support of his claim.  Although this information was 
provided to the veteran in the context of notifying him of 
the evidence required to establish a well grounded claim, 
that notice was sufficient to inform him of the evidence 
needed to substantiate his claim because the evidence is the 
same in both situations.  See Wells v. Principi, 326 F.3d 
1381 (Fed. Cir. 2003).

The RO provided the veteran a statement of the case in April 
2001 and supplemental statements of the case in April 2002, 
January 2003, and February 2003.  In those documents the RO 
informed the veteran of the regulatory requirements for 
establishing service connection, and the rationale for 
determining that the evidence he had then submitted did not 
show that those requirements were met.  The RO notified the 
veteran that his case was sent to the Board, and informed him 
that any additional evidence that he had should be submitted 
to the Board.  Following a hearing before the undersigned in 
March 2003, the veteran was given a period of 60 days in 
which to submit additional evidence.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence that could be considered new and 
material, and the evidence needed to substantiate his claim 
for service connection.

Duty to Assist

As will be found below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
of entitlement to service connection for the residuals of a 
right knee injury or the residuals of a head injury, 
including a seizure disorder.  Because the veteran's claim 
was submitted prior to August 29, 2001, in the absence of a 
finding that new and material evidence has been submitted VA 
does not have a duty to assist him in obtaining evidence in 
support of his claim.  38 C.F.R. § 3.159(c) (2002).
Relevant Laws and Regulations

New and Material Evidence

The law in effect in July 1955 granted a period of one year 
from the date of notice of the result of the initial 
determination for the filing of an application for review on 
appeal; otherwise, that determination became final and is not 
subject to revision on the same factual basis.  38 U.S.C. 
§ 709 (1952); Veterans Regulation No.2(a), Pt. II, Par. III, 
and Department of Veterans Affairs Regulation 1008 (effective 
January 25, 1936 to December 31, 1957).  

Effective in November 1985, a decision of the RO became final 
and is not subject to revision on the same factual basis 
unless a notice of disagreement was filed within one year of 
the notice of decision.  38 U.S.C. § 4005(c) (1982); 
38 C.F.R. §§ 19.129, 19.192 (1985).  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided on the merits.  Once it has been determined that a 
veteran has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that VA's 
statutory duty to assist the veteran in the development of 
his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 
2002); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156 (2002).  The 
change in the law, however, pertains only to claims filed on 
or after August 29, 2001.  Because the veteran's claim was 
initiated prior to August 2001, his claim will be adjudicated 
by applying the law in effect prior to August 2001.

In accordance with the law then in effect, evidence is 
considered to be "new" if it was not previously submitted 
to agency decisionmakers and it is not cumulative or 
redundant.  The evidence is "material" if it bears directly 
and substantially upon the specific matter under 
consideration and, by itself or in connection with evidence 
previously considered, it is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156 (2001).  New evidence may be found to be material if 
it provides "a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  Elkins v. West, 12 Vet. App. 209, 214 
(1999), rev'd on other grounds, 229 F.3d 1369 (Fed. Cir. 
2000).  

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  See Evans v. Brown, 9 Vet. App. 273, 283 
(1996).

Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2002).

Analysis

As an initial matter the Board notes that the veteran has 
alleged that he received VA benefits, either compensation or 
pension, for an extended period prior to August 1985, but 
that those benefits were terminated by VA without notice to 
him.  A review of the documents in the claims file discloses 
that the veteran was not paid any VA benefits, either 
compensation or pension, prior to being found entitled to 
nonservice-connected pension benefits in August 1985.  The 
veteran's assertions are, therefore, without merit, and his 
current claim for compensation benefits will be adjudicated 
based on no prior entitlement having been found.

As noted in the Introduction to this decision, the most 
recent final denial of entitlement to service connection for 
residuals of a head injury, including a seizure disorder, was 
in November 1993.  The evidence received since November 1993 
will, therefore, be considered in order to determine whether 
new and material evidence has been submitted.  The most 
recent final denial of entitlement to service connection for 
residuals of a right knee injury was in August 1995.  The 
evidence received since August 1995 will, therefore, be 
addressed concerning that claim.

The evidence received following the November 1993 decision 
includes the report of the July 1994 VA psychiatric 
examination, during which the veteran reported having 
incurred a severe head injury as the result of a motor 
vehicle accident while in service.  Because the veteran had 
made the same assertion prior to the November 1993 decision, 
the statement is cumulative and redundant of the evidence 
previously considered.  The examiner noted that the veteran 
had a history of past head trauma and grand mal epilepsy, but 
also noted that the veteran's claims file was not available 
for review and did not find that the head trauma had occurred 
in service.

In the August 1995 report the NPRC found that clinical 
records for the base hospital at Parks Air Force Base for 
1954 and 1955 failed to include any records for the veteran, 
and that a review of the morning reports for the 3278th Basic 
Military Training Squadron did not show that the veteran was, 
from November 3, 1954, to February 9, 1955, listed as sick or 
hospitalized.  In regards to the claim for service connection 
for the residuals of a head injury, this evidence is new, in 
that the NPRC had not previously reported on the existence of 
such records.  The evidence is not material, however, because 
it does not reflect any positive findings regarding the 
veteran having incurred a head injury during service.

The evidence received since the August 1995 denial of service 
connection for the residuals of a right knee injury includes 
the July 1998 report from the NPRC indicating "[T]he accident 
occurred off base, automobile, he may have been seen at 
clinic, but those would be part of active duty records."  The 
veteran's representative has interpreted this document as 
evidence establishing that the veteran was, in fact, involved 
in an automobile accident in service.  In the same document, 
however, the NPRC stated that "[t]he record needed to answer 
your inquiry is not in our files," that the veteran's active 
duty records could not be reconstructed, and that the 
veteran's name did not appear in the list of clinical records 
for Parks Air Force Base.  By reading the document as a 
whole, it is apparent that in referring to the accident 
having occurred off base the NPRC was reiterating the 
information provided by the veteran in requesting 
verification of the event.  If the NPRC had no records 
available for answering his inquiry, that agency could not 
have provided any evidence of the claimed event actually 
occurring.  

The evidence of record and considered by the RO in the August 
1995 rating decision included the August 1995 report from the 
NPRC showing that a search of the clinical records for Parks 
Air Force Base and the morning reports for the 3278th Basic 
Military Training Squadron did not show that he was 
hospitalized or sick.  The NPRC did not provide any 
information in the July 1998 report that was not included in 
the August 1995 report; i.e., that the veteran's name did not 
appear in the clinical records for Parks Air Force Base.  As 
the evidence pertained to the claim for service connection 
for the residuals of a right knee injury, the Board finds, 
therefore, that the July 1998 report from the NPRC is 
cumulative and redundant of the evidence of record when the 
RO denied service connection for a right knee disorder in 
August 1995.  As the evidence pertained to the claim for 
service connection for the residuals of a head injury, the 
evidence is new, but not material, in that it did not reflect 
a positive finding regarding the veteran having incurred a 
head injury while in service.  

The evidence submitted subsequent to the August 1995 decision 
also includes the  February 10, 1955, morning report showing 
that the veteran had been administratively discharged in 
January 1955.  That information is essentially cumulative of 
the evidence previously of record, in that his discharge 
certificate has been of record since 1955, and that document 
shows that he was administratively discharged in January 
1955.  To the extent that the evidence is new, in that no 
actual morning reports were previously considered, the 
evidence is not material because it does not pertain to 
whether the veteran incurred any injuries while in service.

The veteran submitted a March 1992 letter from his attorney 
to the SSA indicating that the veteran suffered from organic 
mental impairments, including a seizure disorder, that arose 
from a head injury that he incurred in a Jeep accident in 
1955.  Similar assertions were made in the March 1992 letter 
from the veteran's local representative to the state 
representative.  There is no indication that these parties 
had any first-hand knowledge of him being involved in such an 
accident, nor did they allude to any official or 
contemporaneous records reflecting such an injury.  The 
assertions were, therefore, simply a reiteration of the 
statements previously made by the veteran regarding the 
occurrence of the injury.  As such, the March 1992 letters 
are cumulative and redundant of the information previously of 
record.  See Reonal v. Brown, 5 Vet. App. 458 (1993) (an 
opinion that is based solely on the veteran's reported 
history is not new and material, if the veteran's reported 
history has been previously considered).

The February 1985 medical report, which the veteran submitted 
in November 1998, summarizes the evidence of treatment 
documented in the VA treatment records that were considered 
by the RO in the November 1993 and August 1995 decisions.  
The information is, therefore, also cumulative and redundant 
of the evidence previously considered.

Documents received subsequent to the November 1993 and August 
1995 decisions include the morning reports for the 3278th 
Basic Military Training Squadron, in which the veteran is 
shown as being on emergency leave from November 20 to 
December 15, 1954.  In evaluating this evidence the Board 
notes, however, that his discharge certificate, which has 
been of record since 1955, shows that he had been given 
16 days of excessive leave, to be collected at discharge.  
The evidence then of record showed, therefore, that he had 
been absent from duty in excess of the number of days of 
leave he had accrued, and that the absence was approved.  If 
the absence had not been approved, he would have been shown 
to have been absent without leave, rather than using 
excessive leave.  To the extent the morning reports reflect 
information that was previously considered, the morning 
reports are cumulative and redundant of the evidence 
previously of record.

The veteran's representative has characterized the morning 
reports as evidence of him having been involved in a motor 
vehicle accident on November 20, 1954.  The Board notes in 
this context that although the evidence is generally presumed 
to be credible for the purpose of determining whether it is 
new and material, nothing in the regulation or case law 
requires the Board to accept as probative the veteran's 
interpretation of that evidence.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The representative's contention that the veteran was given 
emergency leave in November and December 1954 because he was 
hospitalized as a result of a motor vehicle accident is no 
more than speculation.  An assertion that is based only on 
speculation does not constitute new and material evidence.  
Bostain v. West, 11 Vet. App. 124, 127 (1998).  The evidence 
itself shows only that the veteran was given 25 days of 
emergency leave, with no reason being given.  The veteran has 
not pointed to any documentation showing that he was, in 
fact, given emergency leave due to an in-service injury.  The 
report of the evaluation he underwent in January 1955 
indicates that he was experiencing stress due to the recent 
divorce of his mother and stepfather and his mother's 
illness, as well as having been given responsibility for his 
younger siblings.  Given the absence in the reports of the 
January 1955 evaluation and the separation examination to any 
motor vehicle accident, or any injuries incurred in service, 
it is more likely that the veteran's absence from duty was 
due to family problems, not an in-service injury.

The representative apparently based his assertion on the 
veteran's report of having been involved in a motor vehicle 
accident in November 1954.  Because the representative's 
assertion is based on the veteran's reported history, which 
has been previously considered, the representative's 
statement is not new and material.  Reonal, 5 Vet. App. 
at 458.

Because the morning reports do not document the reason for 
the veteran's absence from duty, they are not probative of 
whether he was, in fact, involved in a motor vehicle accident 
while in service, or whether he suffered any injuries as the 
result of such an accident.  Because the morning reports are 
not probative of an in-service injury, they are not material 
to the issue being considered, that being whether the veteran 
did, in fact, incur an injury to the head or right knee while 
in service.

The evidence to be considered includes the July 2000 report 
from the NPRC showing that a search of the morning reports 
for the 3278th Training Squadron resulted in no reports of 
sickness or hospitalization for the veteran, and that the 
Excused From Duty Report for November 22, 1954, that did not 
list the veteran.  Regarding the claim for service connection 
for the residuals of a head injury, this evidence is new, in 
that the evidence considered in the November 1993 decision 
did not include the reports of searches conducted by the 
NPRC.  The evidence is not, however, material, because it 
does not show that the veteran was sick or hospitalized while 
in service.  As it pertains to the claim for service 
connection for the residuals of a right knee injury, this 
evidence is cumulative and redundant of the evidence 
considered in the August 1995 decision.  The August 1995 
decision was based on the August 1995 report from the NPRC 
that also indicated that a search of the morning reports to 
document any sickness or hospitalization for the veteran was 
negative.

The January 1992 decision by the SSA Administrative Law 
Judge, the medical report from Associated Counseling & 
Therapy Services documenting his SSA evaluation for the 
seizure disorder, the decision of the SSA Appeals Council, 
and the statements from three individuals were received 
following the August 1995 decision.  The SSA Administrative 
Law Judge and the Appeals Council apparently relied on the 
report from Associated Counseling & Therapy Services (the 
medical expert) in finding that the veteran suffered from a 
seizure disorder as the result of a motor vehicle accident in 
1955.  The therapist conducting the evaluation did not, 
however, indicate that she had any personal knowledge as to 
the veteran having actually incurred a head injury in 1955 
(presumably while in service), nor did she allude to any 
factual evidence or clinical findings in attributing the head 
trauma to a motor vehicle accident in 1955.  The therapist 
apparently relied on the veteran's history of having incurred 
the injury at that time.  In addition, the three individuals 
did not state that they had any first hand knowledge of the 
veteran having been involved in a motor vehicle accident; 
they were apparently repeating information that they had been 
given by the veteran.  

Evidence that is based on the veteran's reported history is 
not new and material if the veteran's reported history was 
previously considered and refuted.  Molloy v. Brown, 9 Vet. 
App. 513 (1996).  The evidence considered by the RO in the 
November 1993 and August 1995 decisions included the 
veteran's assertions that he had been involved in a motor 
vehicle accident while in service, and those assertions were 
refuted by the contemporaneous service medical records and 
the records of medical treatment through February 1985.  The 
Board finds, therefore, that the evidence described in the 
preceding paragraph is essentially cumulative and redundant 
of the evidence previously considered.

Regarding the claim for service connection for the residuals 
of a right knee injury, the VA treatment records are also 
cumulative and redundant of the evidence previously of 
record.  The evidence considered by the RO in August 1995 
included medical evidence showing that the veteran had 
degenerative arthritis in the right knee.  The VA treatment 
records indicate that he continued to receive pain medication 
for arthritis in multiple joints, but do not provide any 
etiology for the arthritis.

Pertaining to the claim for service connection for the 
residuals of a head injury, including a seizure disorder, the 
report of a hospitalization from March to April 1981 for the 
treatment of an injury to the left knee is new, in that the 
evidence previously of record did not include any VA 
treatment records prior to February 1983.  The hospital 
record is significant, in that it shows that the veteran did 
not then suffer from a seizure disorder.  The only motor 
vehicle accident that he was involved in occurred in 1961, 
not 1954 as he later claimed.  He also denied having seen any 
physician for 20 years, whereas he later asserted that he 
received medication for seizures during and since service.  
Although new, the evidence is not material because it does 
not support the veteran's contention that the seizure 
disorder, which was diagnosed in 1983, was caused by a head 
injury that occurred during service.

The remaining VA treatment records documenting the treatment 
that the veteran received for a seizure disorder, including 
any reference to the head trauma having occurred during 
service, are cumulative and redundant of the evidence 
previously considered.

The veteran's hearing testimony is not "new."  Although he 
did not testify prior to the November 1993 or August 1995 
decisions, he submitted multiple statements in which he 
repeated his assertion that he injured his head and right 
knee in a motor vehicle accident while in service.  The 
testimony provided by the veteran in the May 2001 and March 
2003 hearings is, therefore, cumulative and redundant of the 
evidence previously considered.

The statement from K.H., although new, is not material to the 
issue being considered, that being whether the veteran 
incurred a head or right knee injury during service.  Mr. H. 
stated that he remembered a motor vehicle accident having 
occurred at Parks Air Force Base, but he did not remember the 
date on which it occurred or whether the veteran was involved 
in that accident.  Because Mr. H. was unable to verify that 
the veteran was, in fact, involved in a motor vehicle 
accident while he was in service, or whether he incurred 
injuries to the head or right knee as a result of that 
accident, the statement from Mr. H. does not bear directly or 
substantially on the issues on appeal.

Following the statement submitted by Mr. H., the veteran's 
representative asked the RO to obtain verification of the 
accident reported by Mr. H. from various components of the 
service department, the state police, and local newspapers 
who may have reported the event.  In the absence of a finding 
that the veteran has presented new and material evidence, 
however, VA has no obligation to assist the veteran in the 
development of the claim.  Assuming, for the sake of 
argument, that the veteran had submitted new and material 
evidence, the duty to assist him in developing the evidence 
required to substantiate his claim only requires VA to make 
reasonable effort to obtain evidence that is shown to be 
relevant.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 
(1992) (the duty to assist is not a license for a "fishing 
expedition" to determine if there might be some unspecified 
information which could possibly support a claim); 38 C.F.R. 
§ 3.159(c) (2002).  In the absence of an indication that the 
veteran was involved in the motor vehicle accident referred 
to by Mr. H., evidence pertaining to the accident is not 
shown to be relevant to the veteran's claim.

In summary, although some of the evidence received since the 
November 1993 and August 1995 decisions is new, none of the 
evidence is material to the issue of whether the veteran 
incurred an injury to the head or right knee while in 
service.  For that reason the Board finds that evidence that 
is both new and material has not been submitted, and the 
claims of entitlement to service connection for the residuals 
of a right knee injury and a head injury, including a seizure 
disorder, are not reopened.


ORDER

The claim that a July 1955 rating decision was clearly and 
unmistakably erroneous in denying entitlement to service 
connection for the residuals of an injury to the right knee 
is denied.

The claim that a November 1985 rating decision was clearly 
and unmistakably erroneous in denying entitlement to service 
connection for the residuals of a head injury, including a 
seizure disorder is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of an injury to the right knee 
is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for the residuals of a head injury, including a 
seizure disorder, is denied.




	                     
______________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2




